Citation Nr: 0924651	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for left ear 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel






INTRODUCTION

The Veteran had active service from September 1989 to January 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the Veteran's claim for a 
compensable disability rating for left ear hearing loss.  
Although the Veteran initially requested a Travel Board 
hearing, he failed to report for this hearing in February 
2009.  See 38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected left ear hearing loss is 
assigned a Roman numeral of I and his non-service-connected 
right ear is assigned a Roman numeral of I; this equates to a 
non-compensable disability rating for left ear hearing loss.


CONCLUSION OF LAW

The criteria for a compensable disability rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 
4.86, Table VI, VIA, and Diagnostic Code (DC) 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in March 2005 and June 2006, VA notified the 
Veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence showing that his service-connected 
left ear hearing loss had worsened and noted other types of 
evidence the Veteran could submit in support of his claim.  
The Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that, for an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran 
received Vazquez-Flores notice in May 2008.  

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and in the June 
2006 VCAA notice letter, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
response to all of this notice, the Veteran notified VA in 
July 2006 that he had no further information or evidence to 
submit in support of his claim.  Thus, the Board finds that 
VA met its duty to notify the appellant of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Because the Veteran's increased rating 
claim for left ear hearing loss is being denied, any question 
as to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the Veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board; as noted, he failed to report for his 
Travel Board hearing in February 2009.  It appears that all 
known and available records relevant to the issue on appeal 
have been obtained and are associated with the Veteran's 
claims file; the Veteran does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran was provided 
with VA examinations which discussed the current nature and 
severity of his service-connected left ear hearing loss; 
thus, additional examinations are unnecessary.  In summary, 
VA has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that his service-connected left ear 
hearing loss is more disabling than currently evaluated.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected left ear hearing loss 
currently is evaluated as zero percent disabling (non-
compensable) effective December 31, 1996, under 38 C.F.R. 
§ 4.85, DC 6100.  

Diagnostic Code (DC) 6100, located in 38 C.F.R. § 4.85, sets 
out the criteria for evaluating hearing impairment using 
puretone threshold averages and speech discrimination 
scores.  Numeric designations are assigned based upon a 
mechanical use of tables found in 38 C.F.R. § 4.85; there is 
no room for subjective interpretation.  Under Table VI, a 
Roman numeral designation (I through XI) for hearing 
impairment is found based on a combination of the percent of 
speech discrimination scores and the puretone threshold 
average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which 
assigns a Roman numeral designation solely on the puretone 
threshold average, when the examiner certifies that use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  38 C.F.R. § 4.85(c).  The puretone threshold 
average is the sum of the puretone threshold at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  
The Roman numeral designations determined using Table VI or 
Table VIA are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
Veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.

The recent medical evidence shows that, on VA examination in 
January 2005, the Veteran complained of hearing problems 
since 1990.  He reported being exposed to noise from "large 
firearms and machine guns" during active service.  He also 
reported difficulty hearing in a crowd of people, difficulty 
localizing sound, and often misunderstanding what is said and 
asking for repetition.  Otoscopy showed clear external 
auditory meatus and intact tympanic membrane for both ears.  
Immitance audiometry showed normal tympanograms in both ears.  
The Veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
25
LEFT
15
20
15
45
85

Speech audiometry revealed speech recognition ability of 
100 percent in each ear.  The assessment was hearing within 
normal limits in the right ear and moderate sensorineural 
hearing loss at 3000 Hertz and severe sensorineural hearing 
loss between 4000 and 8000 Hertz in the left ear.

On VA examination in May 2005, the Veteran complained that 
his service-connected hearing loss persisted.  The Veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
25
LEFT
20
20
15
15
85

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
Normal middle ear function was present in both ears.  The 
diagnoses were hearing within normal limits in the right ear 
and hearing within normal limits in the left ear to 
3000 Hertz with severe sensorineural hearing loss from 4000-
8000 Hertz.

On VA examination in July 2006, the Veteran complained of 
high frequency hearing loss in the left ear and reported 
difficulty hearing on the phone, listening to the radio, and 
sound localization.  The Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
25
LEFT
15
10
10
45
85

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 96 percent in the left 
ear.  The diagnoses were clinical normal hearing in the right 
ear and sensorineural hearing loss in the left ear.

On VA examination in November 2008, the Veteran complained of 
difficulty hearing.  He reported difficulty hearing in the 
presence of background noise and on the telephone.  The 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
30
LEFT
20
20
15
55
80

Speech audiometry revealed speech recognition ability of 
100 percent in each ear.  Otoscopy was unremarkable 
bilaterally.  Tympanograms were within normal limits 
bilaterally.  The VA examiner stated that the Veteran had 
essentially normal hearing in the right ear with a mild 
sensorineural hearing loss at 4000 Hertz and moderate severe 
to severe high frequency sensorineural hearing loss from 
3000-8000 Hertz in the left ear.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a compensable disability 
rating for left ear hearing loss.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Because service connection is not in effect for the 
Veteran's right ear, a Roman numeral of I is assigned for 
that ear.  See 38 C.F.R. § 4.85(f).  The medical evidence 
shows that, on VA examination in January 2005, the Veteran's 
non-service-connected right ear was assigned a Roman numeral 
of I and the left ear hearing loss was assigned a Roman 
numeral of I; this equates to a 0 percent rating for left ear 
hearing loss.  See 38 C.F.R. § 4.85, Tables VI, VII.  On VA 
examination in May 2005, the Veteran's non-service-connected 
right ear was assigned a Roman numeral of I and the left ear 
hearing loss was assigned a Roman numeral of I; this equates 
to a 0 percent rating for left ear hearing loss.  Id.  On VA 
examination in July 2006, the Veteran's non-service-connected 
right ear was assigned a Roman numeral of I and the left ear 
hearing loss was assigned a Roman number of I; this equates 
to a 0 percent rating for left ear hearing loss.  Id.  
Finally, on VA examination in November 2008, the Veteran's 
non-service connected right ear was assigned a Roman numeral 
of I and the left ear hearing loss was assigned a Roman 
numeral of I; this equates to a 0 percent rating for left ear 
hearing loss.  None of the VA examiners who saw the Veteran 
certified that use of speech discrimination test was not 
appropriate and there is no indication of an exceptional 
pattern of hearing impairment such that 38 C.F.R. § 4.85, 
Table VIA, should be used.  See 38 C.F.R. §§ 4.85, 4.86, 
Table VIA.  Thus, the Board finds that a compensable 
disability rating for left ear hearing loss is not warranted.

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  In November 2008, the Veteran reported 
that he was working currently in an office setting.  Thus, 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board finds 
that there has been no showing by the Veteran that his left 
ear hearing loss has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

ORDER

Entitlement to a compensable disability rating for left ear 
hearing loss is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


